DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants Amendment filed on April 30, 2022.  Claims 1 and 30-32 have been canceled.  Claims 2-29 are still pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 2, 5, 8-14, 21 and 23-24, drawn to an entity data platform update process comprising monitoring a plurality of communications of a particular entity…; applying an update to a particular platform via a network…; applying the entity model to the at least one particular communication comprises applying the entity model to the online chat message….electronically published frequently asked questions (FAQS), an hours of operation listing, or an event listing via an application program interface enabled, etc…., classified in H04L67/02 and Fig. 6.
II.	Claims 15-16, drawn to an entity data platform update process comprising monitoring a plurality of communications…., generating at least a first response to the at least one query…scoring the at least the first response based on the comparing of the at least the first response and the at least second response…applying the update to a particular platform via the network, classified in H04L51/04 and Figure 5.
III.	Claims 3, 4, 7, 17-20, 22, 25 and 27, drawn to an entity data platform update process comprising monitoring a plurality of communications of a particular entity…seeding the entity model with a the phone number; initiating a network lookup service crawl content related to the phone number from at least one network location and training the entity model with the content from the at least one network location, classified in G06F16/951 and Fig. 7.
IV.	Claims 6, 26, 28 and 29, drawn to an entity data platform update process comprising monitoring a plurality of communications of a particular entity….monitoring at least one particular communication of the particular entity; applying the entity model to the at least one particular communication to generate an update to the entity data of the entity model of the particular entity wherein generating the update comprise reinforcing the entity model, classified in H04L63/04 and Fig. 8.

3.     The inventions are distinct, each from one another because of the following reasons:  Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product (MPEP § 806.04(b), 3rd paragraph), and the species are patentably distinct (MPEP § 806.04(h)).  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that is the case.  In either instance, if the examiner finds one of the inventions anticipated by the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
4.     The inventions are distinct, each from one another because of the following reasons:  Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product (MPEP § 806.04(b), 3rd paragraph), and the species are patentably distinct (MPEP § 806.04(h)).  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that is the case.  In either instance, if the examiner finds one of the inventions anticipated by the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
5.     The inventions are distinct, each from one another because of the following reasons:  Inventions I and IV are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product (MPEP § 806.04(b), 3rd paragraph), and the species are patentably distinct (MPEP § 806.04(h)).  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that is the case.  In either instance, if the examiner finds one of the inventions anticipated by the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
6.     The inventions are distinct, each from one another because of the following reasons:  Inventions II and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product (MPEP § 806.04(b), 3rd paragraph), and the species are patentably distinct (MPEP § 806.04(h)).  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that is the case.  In either instance, if the examiner finds one of the inventions anticipated by the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
7.     The inventions are distinct, each from one another because of the following reasons:  Inventions II and IV are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product (MPEP § 806.04(b), 3rd paragraph), and the species are patentably distinct (MPEP § 806.04(h)).  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that is the case.  In either instance, if the examiner finds one of the inventions anticipated by the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
8.     The inventions are distinct, each from one another because of the following reasons:  Inventions III and IV are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product (MPEP § 806.04(b), 3rd paragraph), and the species are patentably distinct (MPEP § 806.04(h)).  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that is the case.  In either instance, if the examiner finds one of the inventions anticipated by the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
9.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
10.	Because these inventions are distinct for the reasons given above and the search required for Invention I is not required for Invention II, restriction for examination purposes as indicated is proper.
11.	Because these inventions are distinct for the reasons given above and the search required for Invention I is not required for Invention III, restriction for examination purposes as indicated is proper.
12.	Because these inventions are distinct for the reasons given above and the search required for Invention I is not required for Invention IV, restriction for examination purposes as indicated is proper.
13.	Because these inventions are distinct for the reasons given above and the search required for Invention II is not required for Invention III, restriction for examination purposes as indicated is proper.
14.	Because these inventions are distinct for the reasons given above and the search required for Invention II is not required for Invention IV, restriction for examination purposes as indicated is proper.
15.	Because these inventions are distinct for the reasons given above and the search required for Invention III is not required for Invention IV, restriction for examination purposes as indicated is proper.
16.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
17.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
18.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
May 15, 2022